     Case 2:19-cv-01586-JAM-KJN Document 48 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEMARREA MCCOY-GORDON,                            No. 2:19-cv-1586 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER AND REVISED SCHEDULING
                                                        ORDER
14    HERNANDEZ,
15                       Defendant.
16

17          This civil rights action seeking relief pursuant to 42 U.S.C. § 1983 was filed by plaintiff, a

18   state prisoner, proceeding pro se and in forma pauperis. Defendant seeks modification of the

19   court’s pretrial motion deadline in light of the recent substitution of counsel for defendant, and in

20   order to complete settlement negotiations with plaintiff. Defendant seeks to extend the pretrial

21   motions deadline until May 17, 2021. Plaintiff has not filed an opposition.

22          “The district court is given broad discretion in supervising the pretrial phase of litigation.”

23   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and internal

24   quotation marks omitted). Rule 16(b) provides that “[a] schedule may be modified only for good

25   cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).

26          Good cause appearing, defendant’s motion is granted.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. Defendant’s motion (ECF No. 47) is granted.
                                                        1
     Case 2:19-cv-01586-JAM-KJN Document 48 Filed 01/15/21 Page 2 of 2


 1            2. The pretrial motions deadline is extended to May 17, 2021.

 2            3. In all other respects, the August 7, 2020 scheduling order remains in effect.

 3   Dated: January 15, 2021

 4

 5

 6

 7   /mcco1586.16b

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
